judgment, Supreme Court, New York County, rendered on December 10, 1973, convicting defendant, after trial before Ascione, J., and a jury, of two counts of robbery in the second degree and one count each of assault in the second degree and grand larceny in the third degree, unanimously modified, on the law, to the extent of reversing the conviction for grand larceny in the third degree and dismissing that count of the indictment and, as so modified, the judgment is affirmed. (People v Pyles, 44 AD2d 784.) The People concede that, on the facts in this case, grand larceny in the third degree was an inclusory concurrent count and that the judgment should be so modified. We have examined the other contentions raised by defendant-appellant and find them to be without merit. Concur—Stevens, P. J., Markewich, Kupferman, Murphy and Capozzoli, JJ.